DETAILED ACTION
In response to the Amendments filed on February 16, 2021, claims 19, 23, and 28 are amended; and claims 27 and 29 are cancelled. Currently, claims 19-26, 28, and 32-39 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Astin on February 22, 2021.

The application has been amended as follows: 
Claims 19 and 23 are amended as follows:
19. (Currently Amended) A method of utilizing a peristaltic pump, tubing and a receptacle for the peristaltic movement and collection of fluid from an excess collection of fluid that has accumulated in a patient comprising: 

drawing a fluid from the excess collection of fluid with the aspirator; moving the fluid away from the patient with a rigid tube; 
moving the fluid away from the rigid tube with a primary flexible tube; 
pumping the fluid in a peristaltic manner by inserting the primary flexible tube through a peristaltic pump external of the patient and operating the pump, said pumping the fluid causing peristaltic movement of the fluid during said drawing a the fluid from the excess collection of fluid with the aspirator, during said moving the fluid away from the patient with a the rigid tube, and during said moving the fluid away from the rigid tube with a the primary flexible tube; and 
receiving the fluid in a collection receptacle; 
wherein a directional coupling mechanism restricts the insertion of the primary flexible tube through the peristaltic pump in a specific direction, the peristaltic pump having an electrical circuit, and wherein upon insertion of the primary flexible tube in said specific direction, the primary flexible tube cooperates with the peristaltic pump so as to complete a circuit connection in said electrical circuit and turn the peristaltic pump power on; and 
wherein the movement of the fluid is restricted to one direction through the peristaltic pump.  

inserting an aspirator into the excess collection of fluid to be removed from the patient by paracentesis or thoracentesis; 
inserting a primary flexible tube through a peristaltic pump external of the patient; 
connecting a connection of the primary flexible tube with a connection of the peristaltic pump so as to complete an electric circuit connection of the peristaltic pump; and 
operating the peristaltic pump so as to pump the fluid to cause peristaltic movement of the fluid from the aspirator, through the primary flexible tube, and into a collection receptacle, so as to perform paracentesis or thoracentesis on the patient; 
wherein the aspirator, the primary flexible tube, the peristaltic pump and the collection receptacle are arranged to withdraw fluid from and away from the patient; 
wherein the pumping of the fluid is restricted to one direction through the peristaltic pump; and 
wherein the connecting the connection of the primary flexible tube with the connection of the peristaltic pump turns the peristaltic pump power on.


REASONS FOR ALLOWANCE
Claims 19-26, 28, and 32-39 as filed on February 16, 2021 are allowed
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed methods for removal of fluid from an excess collection of fluid accumulated in a patient comprising inserting an aspirator into the excess collection of fluid to be removed from the patient in combination with the specifics steps of utilizing a peristaltic pump, tubing, and a receptacle to removing the fluid as required by the respective claims.
The closest prior art of record is Romanelli (US Pat. Nos. 4,755,168 and 3,429,313), Herbert (US Pub. No. 2009/0287178 A1), Archibald (US Pat. No. 4,236,880), Burnett (US Pub. No. 2004/0147871 A1), Granger (US Pat. No. 5,498,340), Braig (US Pub. No. 2007/0179436 A1), Lo (US Pub. No. 2007/0278155 A1), Clarke (US Pat. No. 4,447,235), Ault (US Pub. No. 2009/0142741 A1), Yamasaki (US Pub. No. 2008/0249501 A1), and Walborn (US Pat. No. 7,922,148 B2), however, these references do not disclose the device as claimed or described above. 
Regarding claims 19, 23, and 28, the closest prior art of record fails to teach among all of the limitations or render obvious the specifics of cooperation of the flexible tube with the peristaltic pump to complete a circuit connection and turn on the power of the peristaltic pump among the other limitations of the claims. In particular, while Romanelli and Herbert discloses steps for removing fluid from an excess collection of fluid in a patient with a peristaltic pump, tubing, and a receptacle as explained in the previous rejection, both do not further disclose the specifics of newly added limitation. Moreover, while Walborn teaches an electrically activated arrangement for a system comprising a pump, a tubing set, and a mechanism for preventing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JENNA ZHANG/Primary Examiner, Art Unit 3783